DETAILED ACTION
This action is in response to the submission filed on 2/9/2021.  Claims 1-22 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2-3 and 13-14 recite “inhibiting the provision to the user of the first image of the user location”. However there is no description in the disclosure of what it would mean to “inhibit a provision”. If a written description is present, specific page and line numbers are requested in Applicant’s response. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 9-10, 13-14 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 13-14 recite “inhibiting the provision to the user of the first image of the user location”. However there is no description in the disclosure of what it would mean to “inhibit a provision”. For the purposes of examination, the language is interpreted to mean that the image can be skipped over, ignored, deleted or overlooked. 
Claims 9 and 10 are identical to one another, and claims 20 and 21 are identical to one another. Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-10, 12, 15-17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030023452 (“Novais”), provided by Applicant.
Regarding claims 1 and 12, Novais teaches:
A computer-aided design (CAD) computer system (Novais: Abstract, Figure 1) comprising:

a computing device (Novais: Figure 1, imaging system 15);

a network interface (Novais: para [0017], “networked”);

a non-transitory data media configured to store instructions that when executed by the computing device (Novais: Figure 1, imaging system 15; para [0017]), cause the computing device to perform operations comprising:

detect a user’s presence at a venue (Novais: para [0028]; claim 6, “wherein said seating location of the customer at the entertainment event is determined by scanning a ticket”);

determine a location associated with the user at the venue (Novais: para [0028]; claim 6, “wherein said seating location of the customer at the entertainment event is determined by scanning a ticket”);

orient one or more cameras to view the determined location associated with the user at the venue (Novais: para [0017], “Imaging system 15 could be located at an arena, stadium or entertainment venue 12 or can be remotely located and networked to venue 12. Imaging system 15 is a controller such as a processor which is adapted to receive the inputted information and control a camera system that includes cameras 10 based on the inputted information. More specifically, the camera system could be comprised of a series of remotely controlled cameras 10 located at different positions at the entertainment venue 12. Each of cameras 10 which are set up throughout arena or stadium 12 could include zoom lenses, and can be networked to imaging system or controller 15 as described above. Based on an imaging service package or photopackage selected by a customer, imaging system or controller 15 can control cameras 10 in a manner in which cameras 10 take photographs of the event as it occurs, as well as photographs of the customer and his/her family or friends while they are ‘enjoying the game’”);

capture an image of the determined location associated with the user (Novais: para [0017]; claim 2, “setting up remotely controlled cameras throughout a venue at which the entertainment event is to take place; and using the cameras to take photographs of the event as it occurs and photographs of participants in the event as it occurs based on the selected imaging service”; claim 3, “using the cameras to take photographs of the customer at his/her seating location while viewing the event based on the seating location information”);

capture images of one or more performers at the venue (Novais: para [0018], “a customer can choose to obtain a composite photograph 20 which includes a picture of the customer 22 in the stands of arena 12 as well as a picture of a participant or participants 24 at the entertainment event. As a further feature, the customer can be given the option to choose a preference as to a favorite team, player, etc. Based on this, the images can be focussed on the customer preferences. In the example of FIG. 2A, participant 24 is a basketball player driving to the basket whose image is captured by a first remote camera 10; while an image of customer 22 is captured by a second remote camera 10 at the instant that the player 24 is driving to the basket”);

enable the user to access the image of the determined location associated with the user and images of one or more performers at the venue via a CAD customization interface (Novais: Figure 2A; para [0018], “FIGS. 2A, 2B, an example of a photopackage or photographic product in accordance with the present invention is shown. As illustrated in FIG. 2A, as part of his/her imaging services, a customer can choose to obtain a composite photograph 20 which includes a picture of the customer 22 in the stands of arena 12 as well as a picture of a participant or participants 24 at the entertainment event. As a further feature, the customer can be given the option to choose a preference as to a favorite team, player, etc”; para [0025], “. The operator may also insure that images of the customer are taken or have been taken at appropriate times to show the customer enjoying the event. It is also possible that the customer may select the desired images at kiosk 17 after or during the event, or may select the desired images remotely from the entertainment event, such as over the Internet from a home PC”; see also paras [0009], [0017], [0024], [0025], [0032], [0036]);

provide, for display on a device of the user, a design customization user interface enabling the user to access a first template comprising a plurality of design areas for use in object customization (Novais: para [0023], “As previously described, kiosk 17 may also capture the image without the green screen. When this image is captured, the location of the kiosk 17 is chosen such that the background of the image of the customer is indicative of the event or arena. For example, a scoreboard or stadium logo may be included in the background as shown in FIG. 2B”; para [0032], “method noted above has been employed, the customer image previously captured may be inserted into a template of an image of the stands”; para [0033, “The downloaded image can then be inserted into a template that, for example, includes a background of the arena (FIG. 2B), or a background of fans in the stands (FIG. 4B). This image can then be combined with an image of a participant performing at the event (FIG. 2B) and text can be appropriately added to the photographic product”);

enable the user to access the image of the determined location associated with the user and images of one or more performers at the venue via the design customization user interface (Novais: para [0033, “The downloaded image can then be inserted into a template that, for example, includes a background of the arena (FIG. 2B), or a background of fans in the stands (FIG. 4B). This image can then be combined with an image of a participant performing at the event (FIG. 2B) and text can be appropriately added to the photographic product”); and

enable the user to customize an object via the design customization user interface using the template, the image of the determined location associated with the user, and at least one performer image (Novais: para [0033, “The downloaded image can then be inserted into a template that, for example, includes a background of the arena (FIG. 2B), or a background of fans in the stands (FIG. 4B). This image can then be combined with an image of a participant performing at the event (FIG. 2B) and text can be appropriately added to the photographic product”).

Regarding claims 4 and 15, Novais teaches:
The CAD computer system as defined in Claim 1, the operations further comprising: 

accessing a profile of the user (Novais: para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices”; the customer's personalized choices is the user profile); 

determining from the profile user performer preferences (Novais: para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc.”; user preferences is the user profile); 

using the user performer preferences to select one or more performer images taken at the venue while the user was present at the venue (Novais: para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices”); 

enable the user to use the selected performer images to customize the object (Novais: para [0033], “This image can then be combined with an image of a participant performing at the event (FIG. 2B) and text can be appropriately added to the photographic product”; para [0019], “Composite photograph 20 can further include captions or descriptive writing which can be personalized and/or include, date, time, location, statistics etc, that are pertinent to the game or event.”; para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices.”).

Regarding claims 5 and 16, Novais teaches:
The CAD computer system as defined in Claim 1, the operations further comprising: 

accessing a profile of the user (Novais: para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices”; the customer's personalized choices is the user profile); 

detecting an action being performed at the venue by the performer (Novais: para [0025], “cameras 10 in arena 12 capture key moments in the performance or sporting event”; para [0018], “As a further feature, the customer can be given the option to choose a preference as to a favorite team, player, etc. Based on this, the images can be focussed on the customer preferences. In the example of FIG. 2A, participant 24 is a basketball player driving to the basket whose image is captured by a first remote camera 10;”); 

at least partly in response to detecting action being performed at the venue by the performer, causing an image of the user to be captured using a venue camera (Novais: para [0030], “an image of a basketball player dunking a basketball”; para [0018], “As a further feature, the customer can be given the option to choose a preference as to a favorite team, player, etc. Based on this, the images can be focussed on the customer preferences. In the example of FIG. 2A, participant 24 is a basketball player driving to the basket whose image is captured by a first remote camera 10”).

Regarding claims 6 and 17, Novais teaches: 
The CAD computer system as defined in Claim 1, the operations further comprising: 

enabling the object customized by the user to be displayed on a display in the venue (Novais: para [0037], “Additionally, all the functions previously described as being available through a kiosk could be provided through the computer module with interactive display”; para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices”).

Regarding claims 9 and 20, Novais teaches:
The CAD computer system as defined in Claim 1, the operations further comprising: 

scanning a venue admission token associated with the user (Novais: para [0028]; claim 6, “wherein said seating location of the customer at the entertainment event is determined by scanning a ticket”);

using the scan of the venue admission token to access location information associated with the user (Novais: para [0028]; claim 6, “wherein said seating location of the customer at the entertainment event is determined by scanning a ticket”).

Regarding claims 10 and 21, Novais teaches:
The CAD computer system as defined in Claim 1, the operations further comprising:
 
scanning a venue admission token associated with the user (Novais: para [0028]; claim 6, “wherein said seating location of the customer at the entertainment event is determined by scanning a ticket”); 

using the scan of the venue admission token to access location information associated with the user (Novais: para [0028]; claim 6, “wherein said seating location of the customer at the entertainment event is determined by scanning a ticket”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0023452 (“Novais”) in view of US 2014/0096018 (“Iannucci”).
Regarding claims 2 and 13, Novais teaches: 
The CAD computer system as defined in Claim 1, the operations further comprising:

scanning a venue admission token associated with the user (Novais: para [0031], “a customer can enter his ticket or seat number from the ticket stub or pass the ticket stub over a scanner at kiosk 17 which records the ticket or seat number”);

using the scan of the venue admission token to access location information associated with the user (Novais: para [0031], “pass the ticket stub over a scanner at kiosk 17 which records the ticket or seat number. Note that the ticket may be scanned so that the appropriate location can be used for the purposes of image capture. Additionally, the image of the ticket itself may be included in the photopackage. Based on the ticket number, the service provider will know where the customer is sitting”);  

analyzing a first image of the user location (Novais: paras [0032], “First, many images may be captured, and the customer or an operator may select the desired image or images at the kiosk or at a networked home PC”);

determining whether the user is present in the first image of the user location (Novais: para [0023], “There is a possibility that the customer will not be in his/her seat if the images are captured randomly. This issue can be resolved by many methods. First, many images may be captured, and the customer or an operator may select the desired image or images at the kiosk or at a networked home PC”; the customer can determine if he/she is present in a captured image); 

accessing a profile of the user (Novais: para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices”; the customer's personalized choices is the user profile); 

determining from the profile user performer preferences (Novais: para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc.”; user preferences is the user profile); 

using the user performer preferences to select one or more performer images taken at the venue while the user was present at the venue (Novais: para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices”); and 

enable the user to use the selected performer images to customize the object (Novais: para [0033], “This image can then be combined with an image of a participant performing at the event (FIG. 2B) and text can be appropriately added to the photographic product”; para [0019], “Composite photograph 20 can further include captions or descriptive writing which can be personalized and/or include, date, time, location, statistics etc, that are pertinent to the game or event.”; para [0029], “This selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices.”).

Novais does not teach but Iannucci does teach:
at least partly in response to determining that the user is not in the first image of the user location inhibiting the provision to the user of the first image of the user location (note: there is no description in the disclosure on what ‘inhibiting the provision’ would be, see rejections under 35 USC 112 above; Iannucci: Fig. 47; para [0467], “At step 4702, the system browses client photos looking for candidate photos that include one or more face shots that are of sufficient quality to generate a facial recognition pattern for one or more faces in the photo. Photos that do not qualify as a face photo are skipped. At step 4703, the system determines if an accessed photo is a candidate for facial recognition. If a photo is not a candidate for facial recognition at step 4703, the process resolves back to step 4702 where the system continues to browse user photos. If a photo is determined to be a candidate at step 4703, the SW generates a facial recognition pattern and collects any photo data and metadata that may already be associated with the photo”; if the user is not in the image, the image is skipped, which ‘inhibits the provision to the user’); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Novais (directed to design customization) with Iannucci (directed to skipping non-face images) and arrived at design customization with skipping non-face images. One of ordinary skill in the art would have been motivated to make such a combination for “for further streamlining creation, editing, and printing of photo-based project using a graphics user interface over a digital network” (Iannucci: para [0009]).

Regarding claims 3 and 14, Novais teaches:
The CAD computer system as defined in Claim 1, the operations further comprising: 

analyzing a first image of the user location (Novais: paras [0032], “First, many images may be captured, and the customer or an operator may select the desired image or images at the kiosk or at a networked home PC”; para [0023], “There is a possibility that the customer will not be in his/her seat if the images are captured randomly. This issue can be resolved by many methods. First, many images may be captured, and the customer or an operator may select the desired image or images at the kiosk or at a networked home PC”); 

determining whether the user is present in the first image of the user location (Novais: para [0023], “There is a possibility that the customer will not be in his/her seat if the images are captured randomly. This issue can be resolved by many methods. First, many images may be captured, and the customer or an operator may select the desired image or images at the kiosk or at a networked home PC”; the customer can determine if he/she is present in a captured image);


Novais does not teach but Iannucci does teach:
at least partly in response to determining that the user is not in the first image of the user location inhibiting the provision to the user of the first image of the user location (note: there is no description in the disclosure on what ‘inhibiting the provision’ would be, see rejections under 35 USC 112 above; Iannucci: Fig. 47; para [0467], “At step 4702, the system browses client photos looking for candidate photos that include one or more face shots that are of sufficient quality to generate a facial recognition pattern for one or more faces in the photo. Photos that do not qualify as a face photo are skipped. At step 4703, the system determines if an accessed photo is a candidate for facial recognition. If a photo is not a candidate for facial recognition at step 4703, the process resolves back to step 4702 where the system continues to browse user photos. If a photo is determined to be a candidate at step 4703, the SW generates a facial recognition pattern and collects any photo data and metadata that may already be associated with the photo. If the photo shows a single person's face and data associated with the photo includes a name, the system may infer that the name is that of the person in the photo. If the photo metadata includes a place name, then the system may infer that the place in the photo is the named place. If there are two faces in a single photo, the system may attempt to generate facial recognition patterns for each face documented”; if the user is not in the image, the image is skipped, which ‘inhibits the provision to the user’).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Novais (directed to design customization) with Iannucci (directed to skipping non-face images) and arrived at design customization with skipping non-face images. One of ordinary skill in the art would have been motivated to make such a combination for “for further streamlining creation, editing, and printing of photo-based project using a graphics user interface over a digital network” (Iannucci: para [0009]).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030023452 (“Novais”) in view of US 2016/0073010 (“Cronin”).
Regarding claims 7 and 19, Novais does not teach but Cronin does teach:
The CAD computer system as defined in Claim 1, the operations further comprising: 

performing face recognition to determine if the user appears in the image of the user location (Cronin: para [0044], “The eventgoer photo network 162 may also include an eventgoer face finder software 172, which may identify faces of particular eventgoers within photos or videos taken by one or more of the eventgoer cameras 120, or by the performance cameras 118 if any eventgoers are visible in those photos or videos. In particular, the eventgoer face finder software 172 may use facial recognition software, feature recognition software, and other types of computer vision software. The eventgoer face finder software 172 may recognize the face of an eventgoer based on one or more previously given photos of the eventgoer's face (e.g., generated by cameras within the event venue 100 upon entry by the eventgoer or uploaded by the eventgoer when purchasing the ticket to the event or when completing a user profile for the post-event portal 166 and/or the ticketing service 130).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Novais (directed to design customization) with Cronin (directed to performing face recognition) and arrived at design customization with performing face recognition. One of ordinary skill in the art would have been motivated to make such a combination because “Eventgoers often like to take photos of themselves, their friends, their significant others, or their families during events hosted at event venues, either to keep their personal collections or to post on social media platforms such as Facebook, Twitter, Instagram, or Snapchat” (Cronin: para [0005]) and “Facial recognition may then be used to identify particular eventgoers in each photo or video. Identified eventgoers can then receive photos or videos in which they are identified along with performance photos or videos that were captured at roughly the same time” (Cronin: Abstract).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030023452 (“Novais”) in view of US 2018/0053056 (“Rabinovich”)
Regarding claims 8 and 18, Novais does not teach but Rabinovich does teach:
The CAD computer system as defined in Claim 1, the operations further comprising: 

using a neural network comprising an input layer and one or more hidden layers to determine if the user appears in the image of the user location (Rabinovich: para [0002], “The present disclosure relates to augmented reality systems that use deep learning neural networks to combine multiple sensor inputs (e.g., inertial measurement units, cameras, depth sensors, microphones) into a unified pathway comprising shared layers and upper layers that perform multiple functionalities (e.g., face recognition, location and mapping, object detection, depth estimation, etc.)”; para [0197], “At a time point t, the recurrent layer can compute a hidden state s(t), and a recurrent connection can provide the hidden state s(t) at time t to the recurrent layer as an input at a subsequent time point t+1”; claim 1, “a deep neural network for performing face recognition and lighting detection using the sensor data captured by the plurality of sensors, wherein the deep neural network comprises an input layer for receiving input of the deep neural network, a plurality of lower layers, a plurality of middle layers, and a plurality of head components for outputting results of the deep neural network associated with the face recognition and the lighting detection, wherein the input layer is connected to a first layer of the plurality lower layers, wherein a last layer of the plurality of lower layers is connected to a first layer of the middle layers, wherein a head component of the plurality of head components comprises a head output node, and wherein the head output node is connected to a last layer of the middle layers through a plurality of head component layers representing a unique pathway from the plurality of middle layers to the head component; a display configured to display information related to the face recognition and the lighting detection; and a hardware processor in communication with the plurality of sensors, the non-transitory memory, and the display, the hardware processor programmed by the executable instructions to: receive the different types of sensor data from the plurality of sensors; determine the results of the deep neural network using the different types of sensor data; and cause display of the information related to the face recognition.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Novais (directed to design customization) with Rabinovich (directed to using neural networks) and arrived at design customization using neural networks. One of ordinary skill in the art would have been motivated to make such a combination in order to “use deep learning neural networks to combine multiple sensor inputs (e.g., inertial measurement units, cameras, depth sensors, microphones) into a unified pathway comprising shared layers and upper layers that perform multiple functionalities (e.g., face recognition…” (Rabinovich: para [0002]).

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030023452 (“Novais”) in view of US 2014/0168477 (“David”)
Regarding claims 11 and 22, Novais does teach:
The CAD computer system as defined in Claim 1, the operations further comprising: 

examining at least one image of the user location (Novais: paras [0032], “First, many images may be captured, and the customer or an operator may select the desired image or images at the kiosk or at a networked home PC”); 

Novais does not teach but David does teach:
at least partly in response to determining that the at least one image of the user location fails to satisfy a first image criterion, deleting the at least one image of the user location from memory (David: para [0070], “determine what images/sound or other material a customer will select for purchase from the preview material the customer has received. For example, each image or clip can be delivered to a customer device together with a box to check for purchase or for deletion, and transmit back to computer system 1004. As another example, image/sound editing can be enabled at the customer devices wherein a customer can delete images/sounds, including individual frames or clips from video images, or crop images, or change brightness, etc., using facilities such as image editing facilities available on some smartphones. As yet another example, images can be delivered to a kiosk or some other location where a customer can preview a display of the images after providing a unique customer identity such as a bar code, a number, or any other suitable identification that the system can recognize”; para [0126], “The system may send proofs of the taken images to the customer device or to some other device to which the customer has access, and the customer can send back to the system information such as a request to re-take images or to delete images or to keep images”; para [0127], “The system can send to the customer proofs of some or all of the images in the customer folder, so that the customer can request editing such as cropping or other changes, or can request deletion of some images. Some or all of such editing/culling can be done by the customer, for example on a customer devices such as a smart phone or on equipment at the site to which the customer has access, such as a touch screen that displays images to the customer and instructs the customer how to edit or delete images”; para [0014], “efficiently culling a collection of many images to select a desirable subset and for distributing a collection of images captured at a site”; deleted/culled images are the undesirable images, as they fail to ‘satisfy an image criterion’).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Novais (directed to design customization) with David (directed to deleting images) and arrived at design customization with deleting images. One of ordinary skill in the art would have been motivated to make such a combination because “It would be additionally desirable to provide systems and methods for efficiently culling a collection of many images to select a desirable subset and for distributing a collection of images captured at a site” (David: para [0014]).




Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 7,321,387: system and process which enables viewers and/or attendees of entertainment events to order and obtain photographic products that are associated with the event.
US 2008/0239409: generally relates to photographing systems and methods, and, in particular, to such systems and methods for ordering, activating, and distributing digital images to a customer.
US 2003/0086123: a method and apparatus for creating and delivering customized souvenir photographs, video clips, and the like, showing a customer at an event site.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148